                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 MARY NILAND, Individually and on Behalf of
 All Others Similarly Situated,

      Plaintiff,

    v.                                                   Case No. 17-CV-722

ALLIANCE COLLECTION AGENCIES INC.,

      Defendant.


                                   PROTECTIVE ORDER


         Based on the Stipulation of the parties and the factual representations set forth
 therein, the Court finds that exchange of sensitive information between or among the
 parties and/or third parties other than in accordance with this Order may cause
 unnecessary damage and injury to the parties or to others. The Court further finds that the
 terms of this Order are fair and just and that good cause has been shown for entry of a
 protective order governing the confidentiality of documents produced in discovery, answers
 to interrogatories, answers to requests for admission, and deposition testimony.

        IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and
 Civil L. R. 26(e):

          (A)    DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES
 ONLY INFORMATION. Designation of information under this Order must be made by
 placing or affixing on the document or material, in a manner that will not interfere with its
 legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

                (1)    One who produces information, documents, or other material may
         designate them as “CONFIDENTIAL” when the person in good faith believes they
         contain trade secrets or nonpublic confidential technical, commercial, financial,
         personal, or business information.

                (2)     One who produces information, documents, or other material may
         designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith
         believes that they contain particularly sensitive trade secrets or other nonpublic
         confidential technical, commercial, financial, personal, or business information that
         requires protection beyond that afforded by a CONFIDENTIAL designation.

                                               4
                (3)    Except for information, documents, or other materials produced for
       inspection at the party’s facilities, the designation of confidential information as
       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or
       contemporaneously with, their production or disclosure. In the event that
       information, documents or other materials are produced for inspection at the party’s
       facilities, such information, documents, or other materials may be produced for
       inspection before being marked confidential. Once specific information, documents,
       or other materials have been designated for copying, any information, documents, or
       other materials containing confidential information will then be marked confidential
       after copying but before delivery to the party who inspected and designated them.
       There will be no waiver of confidentiality by the inspection of confidential
       information, documents, or other materials before they are copied and marked
       confidential pursuant to this procedure.

               (4)    Portions of depositions of a party’s present and former officers,
       directors, employees, agents, experts, and representatives will be deemed confidential
       only if designated as such when the deposition is taken or within 30 days of receipt of
       the deposition transcript.

               (5)    If a party inadvertently produces information, documents, or other
       material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information
       without marking or labeling it as such, the information, documents, or other material
       shall not lose its protected status through such production and the parties shall take
       all steps reasonably required to assure its continued confidentiality if the producing
       party provides written notice to the receiving party within 10 days of the discovery of
       the inadvertent production, identifying the information, document or other material
       in question and of the corrected confidential designation.

        (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents, or other material designated as CONFIDENTIAL OR
ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by the parties
or counsel for the parties or any persons identified in subparagraphs (B)(1) and (2) below for
any purposes whatsoever other than preparing for and conducting the litigation in which the
information, documents, or other material were disclosed (including appeals). The parties
must not disclose information, documents, or other material designated as confidential to
putative class members not named as plaintiffs in putative class litigation unless and until
one or more classes have been certified. Nothing in this Order prohibits a receiving party
that is a government agency from following its routine uses and sharing such information,
documents or other material with other government agencies or self-regulatory
organizations as allowed by law.

               (1)   CONFIDENTIAL INFORMATION. The parties and counsel for the
       parties must not disclose or permit the disclosure of any information, documents or
       other material designated as “CONFIDENTIAL” by any other party or third party
       under this Order, except that disclosures may be made in the following
       circumstances:

                                              5
               (a)   Disclosure may be made to employees of counsel for the parties or,
       when the party is a government entity, employees of the government, who have
       direct functional responsibility for the preparation and trial of the lawsuit. Any
       such employee to whom counsel for the parties makes a disclosure must be
       advised of, and become subject to, the provisions of this Order requiring that the
       information, documents, or other material be held in confidence.

             (b)     Disclosure may be made only to employees of a party required in
       good faith to provide assistance in the conduct of the litigation in which the
       information was disclosed who are identified as such in writing to counsel for the
       other parties in advance of the disclosure of the confidential information,
       documents or other material.

              (c)    Disclosure may be made to court reporters engaged for depositions
       and those persons, if any, specifically engaged for the limited purpose of making
       copies of documents or other material. Before disclosure to any such court
       reporter or person engaged in making copies, such reporter or person must agree
       to be bound by the terms of this Order.

               (d)    Disclosure may be made to consultants, investigators, or experts
       (collectively “experts”) employed by the parties or counsel for the parties to assist
       in the preparation and trial of the lawsuit. Before disclosure to any expert, the
       expert must be informed of and agree to be subject to the provisions of this Order
       requiring that the information, documents, or other material be held in
       confidence.

              (e)   Disclosure may be made to deposition and trial witnesses in
       connection with their testimony in the lawsuit and to the Court and the Court’s
       staff.

              (f)     Disclosure may be made to persons already in lawful and legitimate
       possession of such CONFIDENTIAL information.

        (2)    ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel
for the parties must not disclose or permit the disclosure of any information, documents,
or other material designated as “ATTORNEYS’ EYES ONLY” by any other party or
third party under this Order to any other person or entity, except that disclosures may be
made in the following circumstances:

                   (a) Disclosure may be made to counsel and employees of counsel for
           the parties who have direct functional responsibility for the preparation and
           trial of the lawsuit. Any such employee to whom counsel for the parties
           makes a disclosure must be advised of, and become subject to, the provisions
           of this Order requiring that the information, documents, or other material be
           held in confidence.
                   (b) Disclosure may be made to court reporters engaged for depositions
           and those persons, if any, specifically engaged for the limited purpose of
                                           6
             making copies of documents or other material. Before disclosure to any such
             court reporter or person engaged in making copies, such reporter or person
             must agree to be bound by the terms of this Order.

                     (c)     Disclosure may be made to consultants, investigators, or
             experts (collectively “experts”) employed by the parties or counsel for the
             parties to assist in the preparation and trial of the lawsuit. Before disclosure to
             any expert, the expert must be informed of and agree to be subject to the
             provisions of this Order requiring that the information, documents, or other
             material be held in confidence.

                    (d)     Disclosure may be made to deposition and trial witnesses in
             connection with their testimony in the lawsuit and to the Court and the
             Court’s staff.

                    (e)    Disclosure may be made to persons already in lawful and
             legitimate possession of such ATTORNEYS’ EYES ONLY information.

       (C)    MAINTENANCE OF CONFIDENTIALITY. Except as provided in
subparagraph (B), counsel for the parties must keep all information, documents, or other
material designated as confidential that are received under this Order secure within their
exclusive possession and must place such information, documents, or other material in a
secure area.

              (1)   All copies, duplicates, extracts, summaries, or descriptions (hereinafter
      referred to collectively as “copies”) of information, documents, or other material
      designated as confidential under this Order, or any portion thereof, must be
      immediately affixed with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES
      ONLY” if not already containing that designation.

              (2)    To the extent that any answers to interrogatories, transcripts of
      depositions, responses to requests for admissions, or any other papers filed or to be
      filed with the Court reveal or tend to reveal information claimed to be confidential,
      these papers or any portion thereof must be filed under seal by the filing party with
      the Clerk of Court utilizing the procedures set forth in General L. R. 79(d). If a Court
      filing contains information, documents, or other materials that were designated
      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third party, the party
      making the filing shall provide notice of the filing to the third party.

       (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
challenge the designation of confidentiality by motion. The movant must accompany such a
motion with the statement required by Civil L. R. 37. The designating party bears the
burden of proving that the information, documents, or other material at issue are properly
designated as confidential. The Court may award the party prevailing on any such motion
actual attorney fees and costs attributable to the motion.



                                              7
        (E)     CONCLUSION OF LITIGATION. At the conclusion of the litigation, a
party may request that all information, documents, or other material not filed with the
Court or received into evidence and designated as CONFIDENTIAL or ATTORNEYS’
EYES ONLY under this Order must be returned to the originating party or, if the parties so
stipulate, destroyed, unless otherwise provided by law. Notwithstanding the requirements of
this paragraph, a party may retain a complete set of all documents filed with the Court,
subject to all other restrictions of this Order.


     Dated at Milwaukee, Wisconsin this 2nd day of November, 2018.


                                                BY THE COURT:

                                                s/Nancy Joseph ____________
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                            5
